In the United States Court of Federal Claims
                                      No. 13-626C
                              (Filed September 22, 2014)
                              NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * * *
                                    *
                                    *
MICHAEL ROTH & ASSOCIATES,          *
ARCHITECTS & PLANNERS, INC., *
                                    *
                 Plaintiff,         *
                                    *
      v.                            *
                                    *
THE UNITED STATES,                  *
                                    *
                 Defendant.         *
                                    *
* * * * * * * * * * * * * * * * * * *


                                       ORDER

      Pending before the Court are plaintiff’s motions to compel production of
documents and to enlarge the period of time in which to conduct discovery. As
discussed during today’s oral hearing, the Court orders as follows:

      Plaintiff is GRANTED leave to depose Mr. Clifford Farrell by written
questions pursuant to RCFC 31(a)(2)(A)(ii). Plaintiff must serve written questions
for Mr. Farrell on or by September 26, 2014. Defendant shall serve Mr. Farrell’s
responses on or by October 10, 2014.

      Regarding plaintiff’s requested deposition of Mr. Eric Miller, plaintiff is to file
a supplemental paper with the Court on or by September 26, 2014, including any
exhibits in support, and explaining his need for this additional deposition. The
government shall file its response on or by October 3, 2014.

       Plaintiff’s request that the government be ordered to produce bid documents
relating to the construction project is DENIED on the ground that the documents,
even if relevant to the plaintiff’s claim, would be unduly burdensome to produce and
duplicative of other evidence (namely the costs of the contracts actually awarded).
       To facilitate the second deposition of Mr. Farrell, and further consideration of
the motion to depose Mr. Miller, the Court GRANTS plaintiff’s motion for an
enlargement of the period in which to conduct discovery. The expert disclosure date
shall be October 20, 2014. The close of expert discovery, including depositions,
shall be November 20, 2014. The parties shall file a joint status report on or by
December 4, 2014, proposing a schedule for further proceeding.


IT IS SO ORDERED.


                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge




                                         -2-